Title: To George Washington from William Deakins, Jr., 31 May 1794
From: Deakins, William Jr.
To: Washington, George


               
                  Sir
                  Geo. Town [Md.] May 31st 1794
               
               I have Just receved a letter from Mr Benja. Jones, he Writes me your Part of the Rents of Woodstock is 4500 lb. Tobo ⅌ year. the whole of which is in the hands of the Tenants which he expects to Collect & pay into my hands by August Next. You shall then be Informed the Value of it at this Market.  With Great Respect I am Sir Your Obt Servt
               
                  Will. Deakins Junr
               
               
            